ANCHOR INVESTMENTS, INC., Delaware Corporation, Defendant Below, Appellant,
v.
DAYSTAR SILLS, INC., a Delaware Corporation, Plaintiff Below, Appellee.
No. 265, 2007.
Supreme Court of Delaware.
Submitted: June 4, 2007.
Decided: June 21, 2007.
Before STEELE, Chief Justice, JACOBS and RIDGELY, Justices.

ORDER
HENRY DuPONT RIDGELY, Justice.
This 21st day of June 2007, it appears to the Court that:
(1) This interlocutory appeal arises from a Superior Court mechanics' lien action filed by plaintiff below/appellee Daystar Sills, Inc. ("Daystar") against defendant below/appellant Anchor Investments, Inc. ("Anchor") and other defendants. In the underlying action, Anchor sought to dismiss the complaint for lack of jurisdiction and venue and for Daystar's failure to comply with statutory requirements. Anchor also sought to dismiss Daystar's claims that were brought under a theory of quantum meruit. By decision dated April 12, 2007 and docketed on April 30, 2007 ("decision"), the Superior Court denied Anchor's motions to dismiss.
(2) Anchor has petitioned this Court to accept an interlocutory appeal from the Superior Court's decision. By order dated May 29, 2007, the Superior Court denied Anchor's application for certification of an interlocutory appeal.[1] Anchor's supplemental notice of appeal followed.[2]
(3) Applications for interlocutory review are addressed to the sound discretion of this Court.[3] The Court concludes, in the exercise of discretion, that the Superior Court's decision does not fit the requirements and criteria for accepting an interlocutory appeal.[4]
NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory appeal is REFUSED.
NOTES
[1]  Del. Supr. Ct. R. 42(c) (2007).
[2]  Del. Supr. Ct. R. 42(d)(iii).
[3]  Del. Supr. Ct. R. 42(d)(v).
[4]  Del. Supr. Ct. R. 42(b).